Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2018/0258279 A1) in view of Lenzi et al. (US 2018/0257350 A1) and Fukuda et al. (US 5362926).
Regarding Claims 1, and 8, Tsutsumi discloses a resin composition comprising 2-350 parts phenoxy resin (para 0091, lines 1-4) and 1-80 parts cross-linking agent, such as EXA-480-150 or EXA-480-1000 (para 0095, lines 16-17; 0104, lines 1-4) which the specification of the present invention discloses as a flexible epoxy resin having the claimed structure (pg 11, A-1 and A-2). These amounts overlap the claimed amounts of phenoxy resin and flexible epoxy resin for the main resin (i.e. 80 parts cross-linking agent and 20 parts phenoxy). Tsutsumi further discloses up to 80 wt% of the resin composition is filler, such as carbon black, which is inherently thermally conductive (para 0114, lines 15-17 and 28). Tsutsumi discloses the resin composition adhered to a metal substrate (para 0144).
Tsutsumi further discloses 5 to 100 parts photoacid generator (i.e. curing agent) (para 0111). 
Tsutsumi further discloses the weight average molecular weight of the phenoxy resin is 15,000 to 100,000 (para 0090).
Tsutsumi does not disclose the resin composition comprising an amine curing agent as claimed.
Lenzi discloses a curable resin composition comprising epoxy resin such as polyglycidyl ethers of bisphenol A (para 0049) and discloses curing agents, preferably diaminodiphenyl sulphones, increase the cure rate and/or reduce the cure temperature of epoxy resin (para 0055).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Lenzi, to produce the resin composition comprising a diaminodiphenyl sulphone as the curing agent, in order to increase the cure rate and/or reduce the cure temperature of the resin composition.
Tsutsumi does not disclose the metal substrate having a thickness of 0.3-5.0 mm. Tsutsumi does disclose the resin composition is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance, and is suitable for electronic devices (para 0135).
Fukuda discloses a circuit substrate comprising an aluminum-copper clad foil laminated to a metallic baseplate by an insulating layer (abstract), wherein the metallic baseplate has a thickness of 0.5-3.0 mm (Col 3, lines 11-17) and the insulating layer comprises resin such as epoxy resin (Col 3, lines 18-31).
It would have been obvious to a person having ordinary skill in the art to produce the circuit substrate of Fukuda, having a metallic baseplate having a thickness of 0.5-3.0 mm, using the resin composition of Tsutsumi in view of Lenzi as the insulating layer, because it is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance.
Regarding Claim 2, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 14, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition is dissolved or dispersed in a solvent to form a solution or dispersion (para 0116). 
While there is no disclosure that the solution or dispersion is a resin varnish as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. varnish, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art solution or dispersion and further that the prior art structure which is a solution or dispersion identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 15, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses a film comprising the resin composition (para 0001, 0120).
Regarding Claims 16 and 17, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition spin coated on a silicon wafer formed with  on a film of titanium, cured to form a laminate, and copper foil formed on the laminate (para 0149, lines 1-9).
Regarding Claim 19, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 16 above. Tsutsumi further discloses the resin film can be 0.1-100 microns (i.e. 0.0001-0.1 mm) (para 0125).
Regarding Claim 20, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Fukuda further discloses the circuit substrate comprises an aluminum-copper clad foil laminated to the metallic baseplate by the insulating layer (abstract), wherein the copper-aluminum clad foil comprises a copper foil having a thickness of 1-100 microns (0.001-0.1 mm) (Col 4, lines 29-30).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Lenzi and Fukuda as applied to claim 1 above, and further in view of Yuzuriha (US 2013/0277867 A1).
Regarding Claims 3-4, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. 
Yuzuriha discloses epoxy resin for electrical components. Yuzuriha discloses biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi and Fukuda to incorporate the teachings of Yuzuriha to produce the resin composition further comprising biphenyl epoxy resin. Doing so would improve adhesion with copper. 
While there is no disclosure of the amount of biphenyl epoxy resin in the main resin, it would be obvious to optimize the amount of biphenyl epoxy resin with respect to improved adhesion to copper, and thus arrive at the claimed amounts. 
Regarding Claims 12 and 13, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi in view of Lenzi and Fukuda does not disclose the resin composition comprising a curing accelerator.
Yuzuriha discloses epoxy resin for electrical components, comprising resin such as bisphenol A diglycidyl ether and biphenyl epoxy. Yuzuriha discloses 0.1-1 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi and Fukuda to incorporate the teachings of Yuzuriha to produce the resin composition further comprising 0.1-1 wt% curing accelerator, in order to obtain adequate fluidity, storage stability, and curability.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Lenzi and Fukuda as applied to claim 1 above, and further in view of Saito et al. (US 2015/0369467 A1).
Regarding Claims 10-11, Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi in view of Lenzi and Fukuda does not disclose the filler is a thermally conductive filler selected from the group as claimed.
Saito discloses a thermally conductive adhesive for a circuit board (abstract) comprising epoxy resin such as bisphenol A epoxy and thermally conductive filler. Saito discloses the thermally conductive filler is preferably aluminum oxide in terms of electrically insulating property, thermal conductivity, and cost; or boron 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi and Fukuda to incorporate the teachings of Saito, to produce the resin composition wherein the filler is aluminum oxide or boron nitride. Doing so would be beneficial in terms of insulating property, thermal conductivity, and cost or insulating property, thermal conductivity, and low dielectric constant, respectively.
Response to Arguments
In light of Applicant’s amendments, the 35 USC 112(b) rejections of record are withdrawn.
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the weight average molecular weight (Mw) range of the phenoxy resin of Tsutsumi is broader than the claimed range, and points to Examples 1 and 3-6 to argue for the criticality of the claimed range.
However, the jER epoxies disclosed in Table 1 of Tsutsumi have Mw within the claimed range (see evidence according to Mitsubishi, pg 10).
Further, the data of Examples 1 and 3-6 is not commensurate in scope with the scope of Claim 1. The data uses specific flexible epoxy resin, EXA-4850-150; specific phenoxy resins with specific molecular weight, EPONOL Resin53-BH-35, PKHH, ERF-001, YP-50SB, and YP-50; specific curing agents, triethylenetetramine and diaminodiphenyl sulphone; specific thermally conductive filler alumina, as well as biphenyl epoxy resin NC-3000H and 2-Methylimidazole curing accelerator, while the present claim broadly recites any flexible epoxy resin of Formula I, any phenoxy resin having the claimed Mw, any amine curing agent, and any thermally conductive filler. Further, there is no data given representing the upper end of the claimed amount of epoxy resin and lower end of the claimed amount of phenoxy resin for the resin mixture, or at the upper and lower end of the claimed amount of curing agent.
Applicant argues that the EXA resins in Tsutsumi function as crosslinking agents while the flexible epoxy resin in the present application is used as the main part resin.
However, given disclosure of EXA resins identical to the flexible epoxy resins as claimed, regardless of their intended function they would be expected to react the same as in the present invention. 
Applicant argues that Tsutsumi does not disclose the metal substrate as claimed.
However, Fukuda discloses a circuit substrate comprising an aluminum-copper clad foil laminated to a metallic baseplate by an insulating layer (abstract), wherein the metallic baseplate has a thickness of 0.5-3.0 mm and comprises aluminum, copper, iron, or steel (Col 3, lines 11-17); the insulating layer comprises resin such as epoxy resin (Col 3, lines 18-31), and the copper-aluminum clad foil comprises a copper foil having a thickness of 1-100 microns (0.001-0.1 mm) (Col 4, lines 29-30).
Since Tsutsumi does disclose the resin composition is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance, and is suitable for electronic devices (para 0135), it would have been obvious to a person having ordinary skill in the art to produce the circuit substrate of Fukuda using the resin composition of Tsutsumi as the insulating layer, because it is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance.
Applicant argues that the present invention is advantageous because it will not occur cracks in the solder joints of the copper foil circuit after thermal expansion and cooling.
However, since Tsutsumi in view of Lenzi and Fukuda discloses resin composition as claimed, including flexible epoxy resin and phenoxy resin as claimed, it would be expected to exhibit the same advantages, absent evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 47.	Any inquiry concerning this communication or earlier communications from 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787